Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.
Regarding double patenting, applicant asserts that since neither of claim 10 or claim 15 is allowed, double patenting is not proper.  Examiner therefore sustains the rejection until amendment or until patentability. 
Examiner thanks applicant for the amendments to the claim preambles for consistency.  
Applicant asserts the envelopes of Hanevold are not appropriate to be considered “caps”, and then later says “Hanevold does not teach the snaps of the claim”.  Examiner notes that “cap” is the overall term for that which is attached to the detachable piece with the indicator on it, and “snap” refers to the mechanism that attaches the cap to the strap.   Therefore, Hanevold teaches “cap”.  Regarding “permanently provided”, examiner notes that applicant’s definition/examples of “permanently provided” is in [029] and is “printing, vinyl, stickers, engraving or etching…. And using a permanent marker”.  
Applicant asserts neither Hanevold or Tagliamonte teach “metal or hard plastic” as claimed in claim 7.  Examiner notes that applicant does not disclose “hard plastic”, but gives “plastic” as an example of “another hard, durable material” in [031].  Since Hanevold teaches plastic, the “hard” term is considered met.  
Regarding claim 10, applicant asserts Hanevold does not disclose the removal of the cap when the task has been completed.  Hanevold discloses “they can also be removed… if this is used as a collection or cost response behavior strategy” [0022].  Therefore, the behavior is performed, and then 
Applicant asserts there is no teaching in Hanevold to selecting a different cap to attach to the strap.  [0044] discusses transferring different caps to the “child’s band when indicated/earned”.  Therefore, the interchangeability, and the reason for the interchangeability, is known in the art.  





Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. 
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 15, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over 2009/0007597 Hanevold, in view of 2014/0093850 Georgi.
Regarding claim 1, Hanevold discloses a device comprising: 
a strap 20; a plurality of connectors 51 mounted on the strap 20; 
a plurality of caps 25, each one of said caps 25 having a different icon representing a task and/or activity (representing a certain behavior, [0039]) indicated on one side (visible side) and having a connector 52 configured to removably connect to a respective one of the connectors mounted on the strap provided on the other side (snap elements 51 and 52 [0042]); and 
a strap connector (snaps 52 in overlapping section 29) for connecting ends of the strap together to configure the device for mounting on a body part of a person [0042].


Georgi discloses a device, comprising a strap 12, a plurality of caps 22, each one of the caps 22 having a different icon (figure 14) representing a task and/or activity, indicated on one side (visible side, figures 11 and 12) configured to removably connect to the strap, the icon representing the task and/or activity is “permanently provided” on the side of the cap, by means of “printing, painting, etching, engraving, stenciling, casting, embedding, carving, or the like” [0022].  
It would have been obvious to one of ordinary skill in the art at the time of the invention to “permanently” apply the icon of Hanevold to the cap of Hanevold in the manner of Georgi, as this is an old and well-known method in the art to apply icons to removable caps for straps, as shown both in Georgi and Hanevold.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner contends that while “permanently” applying the icon to the snap of Hanevold in the manner of Georgi removes the capability of changing the icon attached to the cap, examiner contends that Hanevold already discloses a plurality of caps having different meanings.  Therefore, whether or not the cap of Hanevold has a changeable icon, or a permanent icon as modified by Georgi, the form, function, and use, of the combined device of Hanevold is not affected.  All this requires is to make the device of Hanevold with more caps to accommodate all the activities that were duplicated in unmodified Hanevold.
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

    PNG
    media_image1.png
    636
    545
    media_image1.png
    Greyscale
Regarding claim 2, Hanevold as modified discloses the device of claim 1, wherein said strap is configured to have an adjustable length (multiple snap connectors 51 that elements 52 can engage, “adjustably attach” [0042]).

Regarding claims 3-5, Hanevold as modified discloses the device of claim 1, wherein said strap is configured for receiving at least six of said caps on said strap (strap 20 has 8 visible attachment devices in figure 7).

Regarding claim 6, Hanevold as modified discloses the device of claim 1, wherein said strap is configured of a length for mounting around the wrist of the person (figure 8).

Regarding claim 7, Hanevold as modified discloses the device of claim 1, wherein said caps are comprised of hard plastic (claim 8) and wherein the connector is a snap connector (“snap receiver elements” 51).

Regarding claim 8, Hanevold as modified discloses the device of claim 1, wherein said caps are comprised of hard plastic (claim 8), and wherein each cap 25 has a flat overhanging surface (area which extends beyond the snap attachment, which is a flat pocket in Hanevold) on which the icon is applied 

Regarding claim 9, Hanevold discloses a method of aiding memory, comprising providing the device of claim 1, the caps all having different icons permanently provided (see claim 1) for different tasks (to make the “schedule”), populating the strap with the selected caps (to create the “schedule”), and for each cap, performing a process including steps of:
selecting a cap from a plurality of caps to form a “portable or mobile picture schedule or communication system” or “behavioral incentive” [0022] comprising an image indicative of a task and/or activity “picture/task” [0039] that the person is to perform (based on the schedule, above), and installing said selected cap on a respective connector on said strap (in order to create the “schedule”); thereby
providing the strap 27 with the plurality of selected caps thereon, each one representing different tasks (as previously claimed and discussed).  

Regarding claims 10, 11, and 15, Hanevold discloses the method of claim 9, and further comprising the step of removing a cap when the task/activity has been completed and installing another cap on the same connector on the strap (“transfer one item at a time to the child’s band when indicated/earned” [0044]).  Hanevold also discloses “removed… if this is used as a collection or cost response behavioral strategy” [0044], which suggests the caps are removed if the task is performed.

Regarding claim 21, Hanevold as modified discloses the method of claim 15, further comprising the step of selecting and installing a second cap.  Examiner notes that Hanevold figure 7 discloses the use of 10 caps.  
Regarding claim 19, Hanevold as modified discloses the method of claim 21, comprising the selection and installation of a third cap (use of 10 caps as disclosed in figure 7), the performing and removing of the third task (as previously discussed in the method steps, the task is removed when performed).  

Regarding claim 20, Hanevold as modified discloses the method of claim 19, wherein the caps are hard plastic (as previously discussed) and the icon is printed, engraved, etched… in a permanent manner (as taught by Georgi).  

Regarding claim 22, Hanevold as modified by Georgi discloses the method, of providing the strap with connectors strap connectors, and a plurality of caps with permanent icons as discussed in claim 1, populating the strap with different caps (to make the “schedule”) by selecting the caps and installing them on the strap; providing the assembled strap with the caps; removing the caps when the activity is performed (suggested by Hanevold as “cost response behavioral strategy”, and Tagliamonte turning them over when completed); the selection and installation of a new cap (as suggested in “transfer one item at a time” in [0044] of Hanevold).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 16-18, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hanevold in view of Georgi as applied to claims 9 and 15 above, and further in view of 2019/0125040 Tagliamonte.
Hanevold as modified discloses a mobile picture schedule [0044] with picture/tasks [0039] that are used to encourage particular behavior, and that the icons are “permanently provided” on the cap based on the methods taught by Georgi, discussed above in claims 1 and 22.  Hanevold does not list the particular tasks which belong on the schedule.
Tagliamonte discloses a bracelet system, each bracelet having a particular activity, which is used to perform the to-do lists and task charts [0003].  These tasks include “brushing hair”, “doing certain homework” and “daily chores” [0003], “eating, dressing, hygiene, work, chores, and schoolwork” [0015], which are then turned over when the chore is completed [0017].  
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the “mobile picture schedule” of Hanevold using the individual and specific tasks listed in Tagliamonte on each of the removable caps of Hanevold.  Examiner contends that the indicia of Hanevold is used as reminder to perform a certain behavior, and therefore, any behavior that is desired by the user would be obvious to put in the Hanevold device to use in the manner described in Hanevold.  



Conclusion
Examiner notes similar methodology in 2019/0302853 Stewart, addition of behaviors when the behavior happens in 2017/0231333 Giammarco, milestone tracking in 2014/0174124 Duggal.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677